F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          April 4, 2006
                                   TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                          Clerk of Court

    UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
    v.                                                   No. 05-3257
    ANTONIO FLORES-OCAMPO,                      (D.C. No. 04-CR-40120-JAR)
                                                        (D. Kansas)
          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, and BRISCOE and LUCERO, Circuit
Judges.


         Antonio Flores-Ocampo entered a conditional guilty plea to possession with

intent to distribute a mixture or substance containing a detectable quantity of

cocaine hydrochloride, in violation of 21 U.S.C. § 841(a)(1). He appeals the

district court’s order denying his motion to suppress evidence obtained as a result

of a traffic stop and search of his vehicle. We exercise jurisdiction pursuant to 28

U.S.C. § 1291 and affirm.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
                                           I.

      On September 7, 2004, Clint Epperly, a trooper with the Kansas Highway

Patrol, was monitoring north-bound traffic along Interstate 35 in Lyon County,

Kansas, as part of a drug interdiction program. Trooper Epperly was looking for

new, rented, and out-of-state vehicles, in addition to motorists that committed

traffic violations or failed to pay the required interstate toll. That day, at around

nine in the morning, Trooper Epperly noticed Flores-Ocampo, a young, Hispanic

male, driving a “nice looking” 2001 Nissan Maxima with an Indiana license plate.

Trooper Epperly contacted dispatch and learned that the vehicle’s registration was

current and that the vehicle had not been reported stolen. Trooper Epperly

followed Flores-Ocampo for almost three miles. He stopped Flores-Ocampo after

observing the right wheels of Flores-Ocampo’s vehicle fully cross the white fog

line. The stop of Flores-Ocampo and the conversation that ensued between him

and Trooper Epperly were recorded on video tape.

      As he approached the car, Trooper Epperly observed Flores-Ocampo in the

driver’s seat and a woman and a child in the backseat. Trooper Epperly told

Flores-Ocampo why he had stopped him, and he asked Flores-Ocampo whether he

was sleepy. He also requested Flores-Ocampo’s driver’s license and proof of

insurance. In response, Flores-Ocampo handed him a Mexican driver’s license

and documentation that named Gilberto Garcia as the insured. Trooper Epperly


                                          -2-
continued to engage Flores-Ocampo in conversation, inquiring as to who owned

the vehicle, where Flores-Ocampo was coming from, and where Flores-Ocampo

was going. Flores-Ocampo responded that his friend Garcia owned the vehicle,

he was returning from Oklahoma after visiting friends, and that he lived in

Columbus, Indiana. Flores-Ocampo also informed Trooper Epperly that he was

not a citizen, but Trooper Epperly never followed up on Flores-Ocampo’s

immigration status. 1

      Trooper Epperly told Flores-Ocampo to come back to his patrol car with

him. Once they were inside the patrol car, dispatch advised Trooper Epperly that

the vehicle’s Indiana license plate had been issued to Delia Lopez of Columbus,

Indiana. Trooper Epperly then asked dispatch to check on whether the vehicle

had made any recent border crossings. Meanwhile, Trooper Epperly conversed

with Flores-Ocampo, asking him how many days he had stayed in Oklahoma,

where he had traveled from in Oklahoma, what his address was in Indiana,

whether he worked in Indiana, how much money Flores-Ocampo was carrying in

his wallet, and whether he could look inside Flores-Ocampo’s wallet. In

answering where he had traveled from in Oklahoma, Flores-Ocampo used an atlas



1
       The videotape of the traffic stop reflects that Flores-Ocampo responded
“Si” to Trooper Epperly’s compound question, “Do you have passport . . . green
card, illegal?” Thus, it is unclear what part of the question Flores-Ocampo
answered.

                                        -3-
and circled at least a 100-mile radius around Oklahoma City. Subsequently,

dispatch advised Trooper Epperly that the vehicle had made no border crossings.

Trooper Epperly then asked Flores-Ocampo if he knew Delia Lopez, and Flores-

Ocampo responded that she was his friend.

      Immediately after this conversation, Trooper Epperly issued Flores-Ocampo

a warning for the traffic violation. Specifically, he said: “There’s your warning.

That’s all I got. You’re free to go. Do you have any questions?” The videotape

of the conversation does not clearly indicate what Flores-Ocampo answered.

Trooper Epperly then asked: “Can I ask you a couple of questions before you

go?” Again, Flores-Ocampo said something inaudible. Trooper Epperly again

asked: “Can I talk to you for a minute? Is that okay? Can I talk to you is that

okay?” The videotape shows the following colloquy occurred between the two

individuals:

      Epperly: We have muchos drogas on highway. Any muchos drogas
      en su carro?

      Flores-Ocampo: No.

      Epperly: Nada?

      Flores-Ocampo: No.

      Epperly: Any marijuana?

      Flores-Ocampo: No.

      Epperly: Any cocaine?

                                     -4-
      Flores-Ocampo: No.

      Epperly: Nada? Me buscar por drogas en su carro? Is okay?
      Gracias.

      At the suppression hearing, Trooper Epperly testified about his attempt to

obtain Flores-Ocampo’s consent to search the vehicle in light of the language

barrier:

      Q. And did you have any difficulty in communicating with him when
      you asked for consent to search his automobile?

      A. No. I did have to ask him in Spanish. I asked him first in
      English. He kind of gave me a puzzled look, so I asked him if it was
      okay if I could look in his car for drugs. Which in my broken
      Spanish is: Is it okay if I buscar su carro for druggos? Can I look in
      your car for drugs.

      ...

      Q. And did he think about that, or did he respond immediately?

      A. He responded. He shook his head and replied yes. He shook his
      head and replied yes.

      Q. Did you have any indication during the time that you were
      with him that you and he were not able to communicate
      reasonably ?

      A. No, I didn’t believe so.

      Q. Did you think that between your use of Spanish and his use of
      English that the messages were being communicated appropriately
      between you and he?

      A. Yes.

App. at 154-55.

                                        -5-
      Trooper Epperly and Flores-Ocampo then stepped out of the patrol car. In

the meantime, another officer had arrived on the scene. During Trooper Epperly’s

search of the vehicle, he opened the trunk and found a single suitcase. He

believed that one suitcase was inadequate for a family traveling with a baby on a

three-day trip to Oklahoma City. Trooper Epperly also searched the door on the

driver’s side and noticed a pouch of tools, including a flat-blade screwdriver.

Trooper Epperly thought the presence of these tools was unusual. He later found

some tool marks in the gas tank area underneath the backseat of the car. Based on

his observation of the tools and the location of the tool marks, he suspected there

might be contraband hidden in the gas tank. As a result, Trooper Epperly

informed Flores-Ocampo that he wanted to search the gas tank for drugs and he

asked Flores-Ocampo to follow him to Williams Automotive in nearby Emporia,

Kansas.

      Once they arrived at Williams Automotive, Trooper Epperly invited Flores-

Ocampo to stay in the waiting area. During his attempt to search the gas tank,

Trooper Epperly pulled up the backseat hatch, but he did not notice any tool

marks on the actual access to the gas tank. Finding no signs of tampering,

Trooper Epperly put the hatch back on. At this point, Trooper Epperly was not

completely satisfied due to Flores-Ocampo’s story and nervous demeanor.

Immediately after his search of the gas tank, and while he was getting out of the


                                         -6-
vehicle, Trooper Epperly looked up and saw “a slight sag” around the sunroof.

He tried to open the cover to the sunroof, but it would not move. Using his pen

light to see what was causing the cover to remain in place, Trooper Epperly

discovered several bundles of cocaine.

                                           II.

         This court reviews de novo a district court’s determination of the

reasonableness of a search and seizure under the Fourth Amendment. United

States v. Abdenbi, 361 F.3d 1282, 1287 (10th Cir. 2004). When reviewing a

denial of a motion to suppress, we look at the totality of the circumstances and

view the evidence in the light most favorable to the government. United States v.

Gay, 240 F.3d 1222, 1225 (10th Cir. 2001). Further, we accept the factual

findings of the district court unless they are clearly erroneous. United States v.

Williams, 271 F.3d 1262, 1266 (10th Cir. 2001). “A finding of fact is ‘clearly

erroneous’ if it is without factual support in the record or if the appellate court,

after reviewing all the evidence, is left with a definite and firm conviction that a

mistake has been made.” Manning v. United States, 146 F.3d 808, 812 (10th Cir.

1998).

                                           III.

                           A. Scope of Consent to Search

         Flores-Ocampo contends that Trooper Epperly exceeded the scope of his


                                           -7-
consent when he searched the vehicle’s sunroof at Williams Automotive.

According to Flores-Ocampo, a reasonable person would not have understood his

roadside conversation with Trooper Epperly as granting consent to search any

areas of the vehicle beyond the gas tank.

      “Whether a search exceeds the scope and duration of consent is a question

of fact, reviewable for clear error. . . .” United States v. Rosborough, 366 F.3d

1145, 1150 (10th Cir. 2004). “The scope of a search is generally defined by its

expressed object,” Florida v. Jimeno, 500 U.S. 248, 251 (1991), and “is limited by

the breadth of the consent given,” United States v. McRae, 81 F.3d 1528, 1537

(10th Cir. 1996) (citation omitted). “The standard for measuring the scope of a

suspect’s consent under the Fourth Amendment is that of ‘objective’

reasonableness–what would the typical reasonable person have understood by the

exchange between the officer and the suspect?” Jimeno, 500 U.S. at 251.

      The district court rejected Flores-Ocampo’s arguments concerning the

scope of his consent, concluding that the search of the sunroof at Williams

Automotive was permissible because Flores-Ocampo never withdrew or limited

his consent to search the car for drugs either at the roadside, or Williams

Automotive. We conclude that the district court’s ruling is not clearly erroneous.

       On appeal, Flores-Ocampo does not dispute that: (1) he gave consent,

without limitation, to the roadside search of his vehicle; (2) he failed to object to


                                            -8-
the scope of the search at Williams Automotive; (3) he voluntarily waited in the

customer area at Williams Automotive; and (4) he did not attempt to withdraw his

consent at any time. Aplt. Br. at 11-12. We have repeatedly held that a

defendant’s failure to limit the scope of a general authorization to search, and

failure to object when the search exceeds the scope of what he later claims was a

more limited consent, is an indication the search was within the scope of consent.

See United States v. Pena, 143 F.3d 1363, 1368 (10th Cir. 1998); United States v.

Sanchez, 89 F.3d 715, 719 (10th Cir. 1996); McRae, 81 F.3d at 1538; United

States v. Wacker, 72 F.3d 1453, 1470 (10th Cir. 1995); United States v. Santurio,

29 F.3d 550, 553 (10th Cir. 1994).

      Contrary to Flores-Ocampo’s suggestion, we do not view the search at

Williams Automotive as a “second search” which had a limited purpose of

opening the vehicle’s gas tank. Admittedly, after finding tools in the door on the

driver’s side and tool marks around the access to the gas tank, Trooper Epperly

focused his attention on the gas tank. Due to the lack of proper tools, along with

safety concerns arising from the possibility of decoy vehicles on the road, Trooper

Epperly elected to have Flores-Ocampo follow him to Williams Automotive to

check the gas tank for contraband. However, Trooper Epperly’s roadside

statements do not indicate that his search of the vehicle was otherwise completed.

Trooper Epperly’s stated desire to continue his search at another location did not


                                         -9-
nullify Flores-Ocampo’s initial, unlimited consent to search the vehicle for drugs.

Further, Flores-Ocampo was not restricted from watching the search of the

vehicle at Williams Automotive and availing himself of a better opportunity to

withdraw or revoke his consent. Flores-Ocampo concedes that he voluntarily

stayed in the waiting room while the search was conducted. We conclude that

Flores-Ocampo’s unrestricted roadside consent to search the vehicle for drugs

continued after he drove the vehicle to Williams Automotive. This consent

authorized Trooper Epperly to search the vehicle’s sunroof after he failed to find

any drugs in the gas tank.

                   B. Knowing and Voluntary Consent to Search

      Flores-Ocampo argues that he did not give unequivocal consent to search

his vehicle at Williams Automotive. Specifically, he contends that throughout the

traffic stop, Trooper Epperly phrased commands as questions, and that Trooper

Epperly’s “request” to follow him to Emporia was also a command phrased as a

question. Flores-Ocampo also emphasizes the difficulty he and Trooper Epperly

had in communicating due to Flores-Ocampo’s limited ability to speak English.

As an example, Flores-Ocampo cites the following exchange from the videotape:

      Epperly: Okay, um, will you, will you follow me?

      Flores-Ocampo: [Inaudible.]

      Epperly: Huh? I want to look in your gas tank.


                                     -10-
      Flores-Ocampo: Okay.

      Epperly: Is there anything in your gas tank?

      Flores-Ocampo: No.

      Epperly: No drogas? No . . .

      Flores-Ocampo: No. . . [Inaudible].

      Epperly: Nada?

      Flores-Ocampo: [Inaudible].

      Epperly: Okay. You follow me?

      Flores-Ocampo: Okay.

      Epperly: We go up here, turn around . . . , and go into Emporia, and
      me look.

      Flores-Ocampo: Okay.

      Epperly: Okay?

      Flores-Ocampo: Okay, no problem.

      Epperly: Gracias.

      Focusing on the beginning of the conversation, Flores-Ocampo maintains

that he never provided an affirmative response to the question “will you follow

me?” and that he answered “OK” to the statement “I want to look in your gas

tank.” As to the remainder of the dialogue, Flores-Ocampo believes that whether

Trooper Epperly’s words were demands, requests, or polite instructions is

ambiguous. Even assuming that he responded affirmatively to Trooper Epperly’s

                                       -11-
“requests,” Flores-Ocampo characterizes his responses as a voluntary submission

to authority. In short, Flores-Ocampo posits that there is no indication that he

understood that he had a right to say “no.”

      “Whether a party has voluntarily consented to a search is a question of fact

that the district court must evaluate in view of the totality of the circumstances.”

United States v. West, 219 F.3d 1171, 1177 (10th Cir. 2000) (citing Schneckloth

v. Bustamonte, 412 U.S. 218, 227 (1973)). “Because voluntariness is a question

of fact, the court must accept the district court’s finding unless it is clearly

erroneous. Id. (citing United States v. Davis, 197 F.3d 1048, 1050 (10th Cir.

1999)).

      The government bears the burden of establishing that Flores-Ocampo’s

consent was freely and voluntarily given to validate a search based on consent.

United States v. Sandoval, 29 F.3d 537, 539 (10th Cir. 1994). “First, the

government must proffer clear and positive testimony that consent was

unequivocal and specific and freely and intelligently given.” McRae, 81 F.3d at

1537 (internal quotations marks omitted). Second, the government must establish

that consent was given without duress or coercion. Id. Here, the existence of a

language barrier between Trooper Epperly and Flores-Ocampo is also relevant to

whether Flores consented. See United States v. Hernandez, 913 F.2d 1506, 1510

(10th Cir. 1996).


                                          -12-
      The district court concluded that Flores-Ocampo knowingly and voluntarily

consented to follow Trooper Epperly to Williams Automotive. The court

reasoned that Flores-Ocampo’s verbal and non-verbal conduct demonstrated

sufficient understanding of the English language. Further, the court refused to

construe Trooper Epperly’s request as an instruction or command. Rather, the

court noted that Trooper Epperly phrased his request as a question, using the word

“will,” and communicated to Flores-Ocampo in a non-threatening manner. The

district court also determined that the record lacked any other signs of a coercive

show of authority. Again, we conclude that the district court’s ruling was not

clearly erroneous.

      Flores-Ocampo places too much emphasis on the beginning of his exchange

with Trooper Epperly. As the government points out, any ambiguity resulting

from Flores-Ocampo’s response to Trooper Epperly’s first question is cleared up

by the remainder of the conversation. Viewing the conversation as a whole, we

agree with the district court’s determination that Flores-Ocampo understood

Trooper Epperly’s request to follow him to Williams Automotive and voluntarily

consented to that course of action. Indeed, Flores-Ocampo exhibited his

understanding of Trooper Epperly’s request by his actions of turning his vehicle

around and following the trooper to Williams Automotive. Trooper Epperly’s




                                         -13-
non-coercive manner throughout the exchange also supports this outcome. 2

                              C. Scope of Questioning

      Finally, Flores-Ocampo maintains that Trooper Epperly exceeded the

permissible scope of a traffic stop by asking him questions unrelated to the stop. 3

      We have repeatedly held that routine traffic stops are analyzed “under the

principles pertaining to investigatory detentions set forth in Terry v. Ohio, 392

U.S. 1 (1968).” United States v. Tibbetts, 396 F.3d 1132, 1136 (10th Cir. 2005)

(citing United States v. Botero-Ospina, 71 F.3d 783, 786 (10th Cir. 1995) (en

banc)). “We conduct a two-step inquiry when determining the constitutionality of

a traffic stop, considering first whether the officer’s action was justified at its

inception, and second, whether it was reasonably related in scope to the

circumstances that justified the interference in the first place.” Id.

      On appeal, Flores-Ocampo does not contest the validity of the initial traffic

stop, but instead focuses on Terry’s scope requirement. He maintains that

Trooper Epperly posed several questions about his travel plans, employment, and


2
      We note that the district court stated that one indicator to demonstrate
coercion–the existence of more than one officer–was not present. The video,
however, shows another officer walking by the car after Flores-Ocampo had
already agreed to the initial roadside search. In any event, Flores-Ocampo fails to
argue that the presence of this second officer affected his consent to follow
Trooper Epperly to Williams Automotive.
3
      As to this issue, Flores-Ocampo does not contest any of the district court’s
factual findings. Aplt. Br. at 21.


                                          -14-
the amount of money he was carrying on his person–which had nothing to do with

the initial stop for a lane violation–all in an effort to fish for evidence of other

possible crimes. Flores-Ocampo argues that Trooper Epperly turned a routine

traffic stop into an unconstitutional roadside interrogation because he asked these

questions without a reasonable suspicion of criminal activity. As a result, Flores-

Ocampo contends that the district court should have suppressed the drugs

subsequently discovered as fruit of the poisonous tree. 4

      In United States v. Wallace, 429 F.3d 969 (10th Cir. 2005), we addressed a

similar challenge to the scope of an officer’s questions during a routine traffic

stop. While the officer and Wallace waited in the officer’s patrol car for a

confirmation of Wallace’s driver’s license, the officer asked him about his travel

plans, employment, and the contents of a trailer which he was hauling (the trailer

was later discovered to contain contraband). Id. at 971-73. On appeal, Wallace

argued that several of the trooper’s questions were intrusive and beyond the scope

of a traffic stop. Id. at 974. Relying on the Supreme Court’s decision in Muehler

v. Mena, 125 S.Ct. 1456 (2005), for the proposition that “mere police questioning

does not constitute a seizure under the Fourth Amendment,” we stated: “As long

4
       In his brief, Flores-Ocampo argues that his subsequent consent to the
roadside search was not a sufficient act of free will to purge the primary taint of
Trooper Epperly’s alleged illegal questions. Aplt. Br. at 35-36. The government
concedes the point, stating that if we conclude that Trooper Epperly’s questions
violated the Fourth Amendment, then the evidence obtained against Flores-
Ocampo is tainted and should be suppressed. Applee. Br. at 36 n.13.

                                          -15-
as the trooper’s questioning did not extend the length of the detention, which has

not been challenged by Defendant in this case, there is no Fourth Amendment

issue with respect to the content of the questions.” Id. (citing United States v.

Santos, 403 F.3d 1120, 1132 n.6 (10th Cir. 2005)); see also United States v.

Alcaraz-Arellano, --F.3d--, 2006 WL 805323, at *3-4 (10th Cir. Mar. 30, 2006)

(reaffirming that under Muehler and Wallace, as long as an officer’s questions do

not appreciably extend the detention, the content of the questions is not subject to

challenge under the Fourth Amendment). As in Wallace, Flores-Ocampo does not

contend that Trooper Epperly’s questions extended the length of his detention.

Accordingly, Flores-Ocampo’s challenge to the scope of Trooper Epperly’s

questions raises no Fourth Amendment concerns.

      AFFIRMED.

                                                Entered for the Court


                                                Mary Beck Briscoe
                                                Circuit Judge




                                         -16-